        Case 2:13-cv-20000-RDP Document 2350 Filed 12/17/18 Page 1 of 1                            FILED
                                                                                          2018 Dec-17 PM 12:27
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

IN RE: BLUE CROSS BLUE SHIELD               }       Master File No.: 2:13-CV-20000-RDP
                                            }
ANTITRUST LITIGATION                        }
  (MDL NO.: 2406)                           }

                                            ORDER

       This case is SET for a status conference at 9:30 a.m. on Tuesday, January 15, 2019, in

Courtroom 7A of the Hugo L. Black United States Courthouse, 1729 5th Avenue North,

Birmingham, Alabama. The Special Master will provide a call-in number for the conference. On

or before Wednesday, January 9, 2019, the parties SHALL submit a joint report containing a

proposed agenda of items the parties wish to be addressed during the status conference.

       DONE and ORDERED this December 17, 2018.



                                            _________________________________
                                            R. DAVID PROCTOR
                                            UNITED STATES DISTRICT JUDGE
